PALATIN TECHNOLOGIES, INC. 2007
CHANGE IN CONTROL SEVERANCE PLAN

1.     Introduction. Palatin Technologies, Inc. (the “Company”), on its own
behalf and on behalf of its affiliated entities with any of the operations
covered hereunder, does hereby establish and adopt the Palatin Technologies,
Inc. Change in Control Severance Plan (the “Plan”), effective December 7, 2007
(the “Effective Date”). The Plan is an “employee welfare benefit plan” within
the meaning of Section 3(1) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), intended to provide specified Change in Control
severance benefits to eligible employees whose employment with the Company or
its successor is involuntarily terminated in connection with a Change in Control
or by reason of his or her Constructive Discharge.

        This document constitutes both the Plan document and the summary plan
description and is provided to you as required by ERISA. Your ERISA rights are
described at the end of this document. You should keep it for future reference.

2.     Important Terms. To help you understand how this Plan works, it is
important to know the following terms:

        2.1 “Administrator”means the person(s) or committee appointed by the
Board (or its delegate) to oversee the administration of the Plan. The term
“Administrator” will also include any person or subcommittee to whom the
Administrator has delegated any authority or responsibility pursuant to
Section 7, but only to the extent of such delegation.

        2.2 "Base Salary" means an employee's base pay, as in effect from time
to time.

        2.3 "Board" means the Company's Board of Directors.

        2.4 “Cause” means: (A) a material breach of, or habitual neglect or
failure to perform the material duties which an employee is required to perform
by the Company; (B) the material failure to follow the reasonable directives or
policies established by employee’s supervisor or the Company’s Board of
Directors; or (C) engaging in conduct that is materially detrimental to the
interests of the Company such that the Company sustains a material loss or
injury as a result thereof, provided that the breach or failure of performance
by the Employee under subparagraphs (A) through (C) hereof is not cured, to the
extent cure is possible, within ten (10) days of the delivery to the Employee of
written notice thereof.

        2.5 "Change in Control" means the occurrence of any of the following
events:

        (a)    Any “Person,” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
the Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company) becoming the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of

 

--------------------------------------------------------------------------------



securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities;

        (b)    the date the individuals who, during any twelve month period,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board, provided that any person becoming a director
during the twelve month period whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Company, as such terms are used in Rule 14a-11 of Regulation
14A under the Exchange Act) shall be, for purposes of this Agreement, considered
as though such person were a member of the Incumbent Board;

        (c)    a merger or consolidation of the Company approved by the
stockholders of the Company with any other corporation, other than (i) a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) 50% or more of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (ii) a merger or consolidation effected to
implement a re-capitalization of the Company (or similar transaction) in which
no “person” (as defined in Section 6.4(a)) acquires more than 50% of the
combined voting power of the Company’s then outstanding securities; or

        (d)    a sale of all or substantially all of the assets of the Company.

        2.6 “Change in Control Date” means the date on which a Change in Control
is effective, as determined by the Administrator in his sole discretion.

        2.7 "Code" means the Internal Revenue Code of 1986, as amended.

        2.8 "Company" means Palatin Technologies, Inc., a Delaware corporation
and any successor by merger, acquisition, consolidation, or otherwise that
assumes the obligations of the Company under the Plan.

        2.9 “Constructive Discharge” means (A) a material diminution in the
employee’s Base Salary as in effect immediately prior to a Change in Control;
(B) a material diminution or adverse change, in the Company’s reasonable
determination, in the employee’s position, status or circumstance of employment
or the assignment to the employee of any duties or responsibilities which result
in any material diminution or adverse change in the employee’s position, status
or circumstances of employment; or (C) change in an employee’s principal work
location to a location more than thirty five (35) miles from his or her
principal work location immediately prior to the Change in Control Date.

        2.10 "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended.

        2.11 "Plan" means the Palatin Technologies, Inc. 2007 Change in Control
Severance Plan, as set forth in this document, and as hereafter amended from
time to time.

2

--------------------------------------------------------------------------------



        2.12 “Severance Benefit” means the “Change in Control severance benefit”
that an Eligible Employee may receive pursuant to Section 5.

        2.13 "Termination Date" means the effective date of an Eligible
Employee's termination of employment with the Company.

3.     Eligibility.

        3.1 In order for you to be considered an "Eligible Employee," each of
the following requirements must be satisfied:

        (a)    Except as otherwise provided in Section 4.2 below, you must be an
“Employee” of the Company on the date immediately preceding the Change in
Control Date. The term “Employee” means a current, full-time or part-time
employee of the Company who is regularly scheduled to work twenty (20) or more
hours per work, but the term “Employee” shall exclude for all purposes any
individual who is classified by the Company as a former employee, a temporary or
leased employee, a seasonal employee, an intern, a consultant, a vendor or an
independent contractor; and

        (b)    Except as otherwise provided in Section 4.2 below, your
employment with the Company must, within twelve (12) months following a Change
in Control, be (i) involuntarily terminated by the Company without Cause; or
(ii) voluntarily terminated by you in circumstances that would qualify as a
Constructive Discharge.

        3.2 The Administrator will determine, in his sole discretion, which
persons who provide services to, for or on behalf of the Company are excluded
from participating in the Plan, and such determinations by the Administrator
will be final and binding on all persons for purposes of the Plan.

        3.3 If an Employee and the Company have entered into a written agreement
which expressly provides for severance benefits or which provides for other
payments, benefits or contractual arrangements, the payment of which is
conditioned upon his or her termination of employment with the Company in
connection with a Change in Control or other similar circumstances (other than
the written release described in Section 4.1(c) above), the Employee shall not
be considered an Eligible Employee under this Plan.

4.     Conditions for Payment of Benefits.

        4.1 Notwithstanding any other provision of this Plan, Severance Benefits
are payable to an otherwise Eligible Employee only if:

        (a)    The Eligible Employee’s employment with the Company is not
terminated by death or permanent disability or for Cause prior to the Change in
Control Date;

        (b)    Except as otherwise provided in Section 4.2, the Eligible
Employee does not voluntarily terminate his or her employment prior to the
Change in Control Date; and

3

--------------------------------------------------------------------------------



        (c)    The Eligible Employee executes a general waiver and release in
substantially the form attached hereto as Exhibit B, that becomes effective in
accordance with its terms. Unless a Change in Control has occurred, the
Administrator, in his sole discretion, may modify the form of the required
release to comply with applicable law and shall determine the form of the
required release, which may be incorporated into a termination agreement or
other agreement with the Eligible Employee.

        4.2 Notwithstanding anything in this Plan to the contrary, if, after the
Effective Date and within six (6) months prior to the date on which a Change in
Control occurs, an Eligible Employee’s employment with the Company is terminated
by the Company other than by reason of the Eligible Employee’s death, permanent
disability or circumstances that would constitute Cause, or the terms and
conditions of the Eligible Employee’s employment are adversely changed in a
manner that would constitute grounds for a termination of employment by the
Eligible Employee by reason of a Constructive Discharge, and it is reasonably
demonstrated that such termination of employment or adverse change (i) was at
the request of a third party who has taken steps reasonably calculated to effect
a Change in Control, or (ii) otherwise arose in connection with or in
anticipation of the Change in Control, then for all purposes of this Plan such
termination of employment shall be deemed to have occurred immediately after the
Change in Control and shall be considered either termination of the Eligible
Employee’s employment without Cause by the Company or termination of the
Eligible Employee’s employment by the Eligible Employee by reason of a
Constructive Discharge, as the case may be, entitling the Eligible Employee to
the benefits under Section 5 below.

5.     Amount of Benefits.

        5.1 An Eligible Employee who becomes entitled to Severance Benefits
under Section 3 and who is not precluded from receiving such benefits under
Section 4 shall be eligible to receive the Severance Benefits described in
Exhibit A, as modified by the Company (or its delegate) from time to time.

        5.2 Severance Benefits for an Eligible Employee who is working on a
part-time schedule (provided such schedule provides for at least 20 hours per
week of employment) shall be pro-rated based on his or her scheduled workweek at
the time of his or her Termination Date.

6.     Method of Payment.

        6.1 Any Severance Benefits provided for in Sections 3 and 5 above will
be paid in a lump sum payment, minus applicable withholdings as required by law,
within sixty (60) days following an Employee’s Termination Date, provided
however, any Severance Benefits provided for in Sections 4.2 and 5 above will be
paid in a lump sum payment upon the Change in Control. All payments under the
Plan will be made in the form of a check and will be mailed via first class mail
to the address on file. Cash reimbursements or subsidies for COBRA premiums
shall be made as and when provided in the applicable Company health plan.

        6.2 If an Eligible Employee is indebted to the Company at his or her
termination date, the Administrator reserves the right to offset any severance
payments under the Plan by the amount of such indebtedness. In no event shall
payment of any Plan benefit be made prior to the

4

--------------------------------------------------------------------------------



Eligible Employee’s Termination Date or prior to the effective date of the
release described in Section 4.1(c).

7.     Administration.

        7.1 The Plan is administered by the Administrator. The Administrator
will have full discretionary authority to administer the Plan in all of its
details, subject, however, to the requirements of ERISA. For this purpose the
Administrator’s power will include, but will not be limited to, the following
authority:

        (a)    to make and enforce such rules and regulations as it deems
necessary or proper for the efficient administration of the Plan or required to
comply with applicable law;

        (b)    subject to the Company’s delegation of authority, to amend the
terms of the Plan;

        (c)    to interpret the Plan, its interpretation thereof in good faith
to be final and conclusive on any employee, former employee, and beneficiary;

        (d)    to decide all questions concerning the Plan and the eligibility
of any person to participate in the Plan;

        (e)    to compute the amount of benefits which will be payable to any
Eligible Employee, former Eligible Employee, or beneficiary in accordance with
the provisions of the Plan, and to determine the person or persons to whom such
benefits will be paid;

        (f)    to authorize the payment of benefits;

        (g)    to keep such records and submit such filings, elections,
applications, returns or other documents or forms as may be required under the
Code, ERISA, and applicable regulations, or under state or local law and
regulations;

        (h)    to appoint such agents, counsel, accountants and consultants as
may be required to assist in administering the Plan; and

        (i)    by written instrument, to allocate and delegate its fiduciary
responsibilities in accordance with Section 405 of ERISA.

8.     Amendment and Termination.

        8.1 The Company reserves the right to amend or terminate this Plan at
any time; provided, however, that the Board may delegate its authority to
approve Plan amendments to the Administrator. Notwithstanding the foregoing, on
or after the Change in Control Date, or following or in connection with the
approval by the Board of a Change in Control (unless such Change in Control is
not reasonably expected to occur), this Plan cannot be amended, altered,
suspended or terminated in a manner that adversely affects an Eligible Employee,
except upon six (6) months’ prior written notice by the Company (or its
delegate) to the affected Eligible Employee; provided, however, that no such
amendment, alteration, suspension or termination

5

--------------------------------------------------------------------------------



shall affect the right to any unpaid benefit of any Eligible Employee whose
Termination Date has occurred prior to amendment, alteration, suspension or
termination of the Plan. In addition, if a Change in Control occurs within the
six (6) month period following the effective date of an amendment to terminate
the Plan or otherwise reduce the amount (or alter the terms) of any severance
benefit under the Plan, such amendment (or portion of such amendment) will
become null and void upon the Change in Control Date. Upon the Change in
Control, the Plan will automatically revert to the terms in effect prior to the
adoption of said amendment.

        8.2 The authorization of an amendment to the Plan must be evidenced by
one of the following: (1) a resolution of the Board; (2) execution of the
amendment by the Company’s chief executive officer, president or secretary; (3)
ratification of the amendment by either a resolution of the Board or written
confirmation of ratification by the chief executive officer, president or
secretary; or (4) in the event the Board delegates its authority to amend the
Plan to the Administrator, formal written confirmation of the Administrator’s
ratification of the amendment. Notice of any amendment must be provided to or
made available to the Administrator. All amendments and modifications must be in
writing and signed as provided above to be effective; oral amendments and
modifications of this Plan are not effective.

        8.3 Notwithstanding the foregoing limitations, the Plan may be amended
at any time (and such amendment will be given effect) if such amendment is
required to bring the Plan into compliance with applicable law, including but
not limited to Section 409A of the Code.

9.     Claims and Appeals Procedures.

        9.1 An Eligible Employee does not have to file a claim for Severance
Benefits. However, if an Eligible Employee believes his or her Severance
Benefits have been incorrectly determined, he or she may file a written notice
with the Administrator at the address listed below to request a review of the
determination. If the claim is denied (in full or in part), the claimant shall
be provided a written or electronic response from the Administrator. The
Administrator’s response shall include the following information:

        (a)    The specific reason(s) for the denial;

        (b)    Reference to the specific Plan provision(s) upon which the denial
was based;

        (c)    A description of any additional or material information that is
necessary for the appeal of the denied claim to be successful, and an
explanation of why this information is necessary;

        (d)    A description of any voluntary appeal procedures available under
the Plan and your right to receive information about them;

        (e)    An explanation of the review procedure summarized below,
including the time limits applicable to the review procedures and the claimant’s
rights to submit written comments and have them considered, the claimant’s right
to review (upon request and at no charge) relevant documents and other
information; and

6

--------------------------------------------------------------------------------



        (f)    A statement that the claimant has a right to bring a civil action
under Section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended (ERISA) following a denial of an appeal of the claim.

        (g)    If the Administrator relied on an internal rule, guideline,
protocol, or other similar criterion in denying the claim, then the
Administrator either will provide the claimant with a copy of the criterion or
will notify the claimant that it relied on such a criterion and inform the
claimant that he or she may request a copy of the criterion free of charge.

        9.2 A notice of denial shall be furnished to the claimant no later than
ninety (90) days after receipt of the claim by the Administrator, unless the
Administrator determines that special circumstances require an extension of time
for processing the claim. If the Administrator determines than an extension of
time for processing is required, then notice of the extension shall be furnished
to the claimant prior to the termination of the initial ninety (90) day period.
In no event shall such extension exceed a period of ninety (90) days from the
end of such initial period. The notice shall inform the claimant of the
following:

        (a)    The special circumstances requiring the extension of time;

        (b)    The date by which the claimant can expect a decision;

        (c)    The standards for determining the claimant’s entitlement to
benefits;

        (d)    The unresolved issue(s) that prevent a decision on the claim; and

        (e)    A description of any additional information that the claimant
needs to submit.

        9.3 If the claimant’s claim is denied, the claimant (or his or her
authorized representative) may, within sixty (60) days of receiving notice of
such denial, apply in writing to the Administrator for a review of the decision
denying the claim. The Administrator shall afford the claimant a full and fair
review of the decision denying the claim and, if so requested, shall:

        (a)    Provide the claimant with the opportunity to submit written
comments, documents, records, and other information relating to the claim for
benefits;

        (b)    Provide that the claimant shall be provided, upon request and
free of charge, reasonable access to, and copies of all documents, records and
other information (other than documents, records and other information that is
legally privileged) relevant to the claimant’s claim for benefits; and

        (c)    Provide for a review that takes into account all comments,
documents, records and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

        9.4 The Administrator’s decision on review shall be issued within sixty
(60) days following the request for review. The period for decision may,
however, be extended up to one hundred and twenty (120) days after such receipt
if the Administrator determines that special

7

--------------------------------------------------------------------------------



circumstances require extension. In the case of an extension, notice of the
extension shall be furnished to the claimant (or his or her authorized
representative) prior to the expiration of the initial sixty (60) day period. In
no event shall such extension exceed a period of sixty (60) days from the end of
such initial period. The extension notice shall indicate the special
circumstances requiring the extension of time and the date by which the
Administrator expects to render the benefits determination. If the claimant’s
appeal is subsequently also denied by the Administrator, in whole or in part,
then the claimant shall be furnished with a denial notice that shall contain the
following:

        (a)    Specific reason(s) for the denial;

        (b)    Reference to the specific Plan provision(s) on which the denial
is based; and

        (c)    An explanation of the Plan’s review procedures and the time
limits applicable to such procedures including a statement of the claimant’s
right to bring a civil action under ERISA Section 502(a) following the denial on
review.

10.     No Employment Rights. The adoption of this Plan is not a contract
between the Company and any employee. Further, this Plan does not affect any
employee’s at-will status with the Company and does not give any employee any
right to continue employment with the Company, any parent, subsidiary or
affiliate of the Company, or any successor entity, nor does it interfere with
the right of the Company or any successor entity to discharge any employee.

11.     Limitations on Rehire. Upon termination, an Eligible Employee may not be
hired or re-hired in a consulting capacity or as a full or part-time employee
for a minimum period of one (1) year from his or her Termination Date.

12.     Exclusive Benefits. This Plan supersedes any and all other Change in
Control severance benefit plans or severance pay practices of the Company
insofar as it relates to the Company’s Employees. Notwithstanding the foregoing,
the Plan is not intended to eliminate any Change in Control severance benefits
to which an Employee may be entitled under an employment agreement with the
Company, except to the extent provided under Section 5.2.

13.     Legal Expenses. With respect to any claims as to the validity or
enforceability of, or the Company’s liability under, any provision of the Plan
arising on or after a Change in Control, the Company agrees to pay, to the full
extent permitted by law, all reasonable attorneys’ fees and costs which an
employee may reasonably incur; provided, however, that such payment shall be
made after, and only if, the employee prevails on at least one material issue
raised in the proceeding following exhaustion of all rights of appeal or review.

14.        Deferred Compensation Limitations. Notwithstanding any other
provision of this Plan whatsoever, the Administrator, in his sole discretion,
shall have the right to provide for the application and effects of Section 409A
of the Code (relating to deferred compensation arrangements) and any related
administrative guidance issued by the Internal Revenue Service. The
Administrator shall delay the payment of any amounts under the Plan to the
extent it deems necessary or appropriate to comply with Section 409A(a)(2)(B)(i)
of the Code (relating to payments made to certain “key employees” of
publicly-traded companies); in such event, the

8

--------------------------------------------------------------------------------



payment(s) at issue shall not be made before the date which is six (6) months
after the date of Eligible Employee’s separation from service, or, if earlier,
the date of death.

15.     Certain Increases in Payment.

        15.1 Anything in this Agreement to the contrary notwithstanding, in the
event that it shall be determined that any payment or distribution by the
Company to or for the benefit of an Eligible Employee, whether paid or payable
or distributed or distributable pursuant to the terms of this Plan or otherwise
(the “Payment”), would constitute an “excess parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), the Eligible Employee shall be paid an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Eligible Employee after
deduction of any excise tax imposed under Section 4999 of the Code, and any
federal, state and local income and employment tax and excise tax imposed upon
the Gross-Up Payment, shall be equal to the Payment. For purposes of determining
the amount of the Gross-Up Payment, the Eligible Employee shall be deemed to pay
federal income tax and employment taxes at the highest marginal rate of federal
income and employment taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of the Eligible Employee’s residence
(or, if greater, the state and locality in which he or she is required to file a
nonresident income tax return with respect to the Payment) on the date of his or
her termination, net of the maximum reduction in federal income taxes that may
be obtained from the deduction of such state and local taxes.

        15.2 All determinations to be made under this Section 15 shall be made
by the Company’s independent public accountant which served in this capacity
immediately prior to the Change in Control (the “Accounting Firm”). The
Accounting Firm shall provide its determinations and any supporting calculations
both to the Company and the Eligible Employee thirty (30) days of the date of
the Eligible Employee’s termination. Any such determination by the Accounting
Firm shall be binding upon both the Company and the Eligible Employee. After the
Accounting Firm’s determination, the Company shall pay (or cause to be paid) or
distribute (or cause to be distributed) to or for the benefit of the Eligible
Employee such amounts as are then due to the Eligible Employee under this Plan
in accordance with Section 6.

16.     No Assignment. An Eligible Employee’s rights under this Plan cannot be
assigned, alienated, encumbered or otherwise transferred.

17.     Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provision of the Plan, and the Plan will be construed and enforced as if such
provision had not been included.

18.     Headings. Headings in this Plan document are for purposes of reference
only and will not limit or otherwise affect the meaning hereof.

19.        Indemnification. The Company hereby agrees to indemnity and hold
harmless the officers and employees of the Company, and the members of the
Board, from all losses, claims, costs or other liabilities arising from their
acts or omissions in connection with the administration, amendment or
termination of the Plan, to the maximum extent permitted by

9

--------------------------------------------------------------------------------



applicable law. This indemnity will cover all such liabilities, including
judgments, settlements and costs of defense. The Company will provide this
indemnity from its own funds to the extent that insurance does not cover such
liabilities.

20.     Welfare Plan Provisions.

        20.1 No payments made pursuant to the Plan are contingent, either
directly or indirectly, upon an Eligible Employee’s retirement.

        20.2 Any provisions of this Plan to the contrary notwithstanding, no
amount payable to an Eligible Employee under this Plan shall exceed two times
the “annual compensation” (within the meaning of Section 2510.3-2(b)(2)(i) of
Title 29 of the Code of Federal Regulations) received by such Eligible Employee
during the twelve months immediately preceding his or her Termination Date.

        20.3 Any provisions of the Plan to the contrary notwithstanding, all
payments to an Eligible Employee will be completed within twenty-four (24)
months following such Eligible Employee’s Termination Date.

21.     Source of Payments. All benefits payable under the Plan will be paid in
cash from the general funds of the Company; no separate fund will be established
under the Plan; and the Plan will have no assets. No right of any person to
receive any payment under the Plan will be any greater than the right of any
other general unsecured creditor of the Company.

22.     Governing Law. The provisions of the Plan shall be construed,
administered and enforced according to ERISA and, to the extent not preempted,
by the laws of the State of New Jersey.

10

--------------------------------------------------------------------------------



IMPORTANT PLAN INFORMATION

PLAN NAME: Palatin Technologies, Inc. 2007 Change in
Control Severance Plan   TYPE OF PLAN: Welfare Benefit Plan   PLAN NUMBER:  
PLAN SPONSOR: Palatin Technologies, Inc.
4-C Cedar Brook Road
Cranbury, NJ 08512
Telephone: 609-495-2200   IRS EMPLOYER IDENTIFICATION NUMBER: 95-4078884   PLAN
ADMINISTRATOR: Stephen T. Wills
Executive Vice President - Operations and Chief Financial Officer
Palatin Technologies, Inc.   PLAN AGENT FOR SERVICE OF LEGAL PROCESS: Palatin
Technologies, Inc.
4-C Cedar Brook Road
Cranbury, NJ 08512
Attn: Legal Department
Telephone: 609-495-2200   PLAN YEAR: January 1 through December 31; the initial
plan
year shall be December 7, 2007 through December
31, 2007.   FUNDING MEDIUM: Unfunded. Benefits are paid from the general
assets of the employer.


11

--------------------------------------------------------------------------------



YOUR RIGHTS UNDER ERISA

        The Employee Retirement Income Security Act of 1974 (“ERISA”) was
enacted to help assure that all employer-sponsored group benefits programs
conform to standards set by Congress. The Palatin Technologies, Inc. 2007 Change
in Control Severance Plan is covered by ERISA and an employee who is a
participant in this Plan is entitled to certain rights and protections. ERISA
provides that all Plan participants shall be entitled to examine, without
charge, at the Company’s business office, all Plan documents and copies of all
documents filed by the Plan with the U.S. Department of Labor, such as detailed
annual reports and Plan descriptions and to obtain copies of all Plan documents
and other Plan information, if applicable, upon written request to the Company.
The Company may make a reasonable charge for the copies. The Company is required
by law to furnish each participant with a copy of the Plan’s summary annual
report, if applicable.

        In addition to creating rights for Plan participants, ERISA also sets
forth certain duties for the people who are responsible for the operation of the
Plan. The people who operate the Plan are called “fiduciaries” of the Plan. They
have a duty to operate the Plan prudently and in the best interests of you and
other Plan participants and beneficiaries. No one, including your employer, or
any other person, may fire you or otherwise discriminate against you to prevent
you from either obtaining any Plan benefit or exercising your rights under
ERISA. However, neither the existence of the Plan nor this summary plan
description constitutes an employment contract or affects the right of the
company to lawfully terminate your employment.

        If your claim for a Plan benefit is denied in whole or in part, you must
receive a written explanation of the reasons for the denial. You have the right
to have the Administrator review and reconsider your claim.

        Under ERISA, there are steps you can take to enforce the above rights.
For instance, if you request materials from the Plan and do not receive them
within 30 days, you may file suit in a federal court. In such a case, the court
may require the Administrator to provide the materials and pay you up to $110
per day until you receive the materials (unless the materials were not sent
because of reasons beyond the control of the Administrator). If you have a claim
for benefits which is denied or ignored, in whole or in part, you may file suit
in a state or federal court. If it should happen that Plan fiduciaries do not
fulfill their responsibilities under ERISA, or if you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court. The court will decide who should
pay court costs and legal fees. If you are successful, the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees (for example, if the court finds your
claim is frivolous). If you have any questions about your Plan, you should
contact the Administrator.

        If you have any questions about this statement or about your rights
under ERISA you should contact the nearest Area Office of the Employee Benefits
Security Administration, U.S. Department of Labor.

12

--------------------------------------------------------------------------------



EXHIBIT A

Severance Compensation Employee Classification Minimum Maximum Paid in a lump
sum payment of not less than the Minimum nor more than the Maximum based on: (a)
the Employee's job classification immediately preceding the Change in Control
Date and (b) years of service (employment) with Company Chief Executive Officer,
Executive Vice President, Chief Financial Officer, Chief Technology Officer 6
Months
(Less than two years of service) 12 Months Vice President; Executive Director 2
Months per year of service, but not less than 6 Months 9 Months Director 1 Month
per year of service, but not less than 3 Months 6 Months Associate Director;
Manager One-half Month per year of service, but not less than 2 Months 4 Months
All Other Employees One-half Month per year of service, but not less than 1
Month 3 Months Bonuses If an accrued bonus has not yet been paid to an Employee
for the full fiscal year preceding termination, such bonus shall be paid within
sixty (60) days of termination of employment.
  Extended
Medical/Dental/Vision
(COBRA) An Employee receiving medical and/or dental and/or vision coverage under
a Company-sponsored health plan will be eligible to continue the applicable
benefits at active employee rates for the period of time coinciding with the
period for which severance benefits are paid under this Plan.
 
IF YOU LOSE ELIGIBILITY FOR COBRA OR OTHER CONTINUATION COVERAGE, AS DESCRIBED
IN THE COBRA DOCUMENTS YOU WILL RECEIVE, THE COMPANY WILL STOP PAYING ITS
PORTION OF THE PREMIUMS FOR YOUR CONTINUATION COVERAGE.
  Release Required No separation benefits will be paid to any terminated
employee unless he/she executes a written release of all claims against the
Company and related parties arising out of the employee's employment or
termination of that employment.
  Employment
Agreement In the event the Employee is party to any written agreement or
employment letter providing severance benefits, the Employee will not be
considered an Eligible Employee under the Plan.

 

--------------------------------------------------------------------------------



EXHIBIT B

Separation Agreement and General Release

This Waiver and Release Agreement (the “Agreement”) is made between Palatin
Technologies, Inc. (the “Company”) and ________ (“Employee” or “You”), and is a
condition to your receipt of benefits under the Company’s Change in Control
Severance Plan.

        1.  Severance Benefits. Within sixty (60) days following your
termination of employment if you terminated after a Change in Control or upon a
Change in Control if you terminated employment before a Change in Control, as
long as you execute and deliver the Release to the Company and do not revoke the
Release, you will receive from Company the benefits to which you are entitled as
described in Exhibit A to the Company’s Change in Control Severance Plan (the
“Plan”). Company makes no representations or warranties regarding the tax
consequences of the payments described above (“Severance Benefits”), and will
issue a W-2 and/or Form 1099-MISC as it deems appropriate. You acknowledge that
you are not otherwise entitled to this consideration under Company policies and
procedures or applicable law.

        You acknowledge and agree that the Separation Benefits provide special
consideration for this Agreement. You also agree that except for the Severance
Benefits, and your final wages, which shall be paid to you in accordance with
the Company’s regular payroll practices and applicable law (which payments you
will receive whether or not you sign this Agreement), you are not now and shall
not in the future be entitled to any other compensation from the Company
including, without limitation, other wages, commissions, bonuses, vacation pay,
holiday pay, paid time off or any other form of compensation or benefit.

        2.  Your Release of Claims. You hereby agree and acknowledge that by
signing this Agreement and accepting the Severance Benefits, and for other good
and valuable consideration, you are waiving your right to assert any and all
forms of legal claims against the Company1/ of any kind whatsoever, whether
known or unknown, arising from the beginning of time through the date you
execute this Agreement (the “Execution Date”). Except as set forth below, your
waiver and release herein is intended to bar any form of legal claim, complaint
or any other form of action (jointly referred to as “Claims”) against the
Company seeking any form of relief including, without limitation, equitable
relief (whether declaratory, injunctive or otherwise), the recovery of any
damages, or any other form of monetary recovery whatsoever (including, without
limitation, back pay, front pay, compensatory damages, emotional distress
damages, punitive damages, attorneys fees and any other costs) against the
Company, for any alleged action, inaction or circumstance existing or arising
through the Execution Date.

        Without limiting the foregoing general waiver and release, you
specifically waive and release the Company from any Claim arising from or
related to your prior employment relationship with the Company or the
termination thereof, including, without limitation:

    **   Claims under any state or federal discrimination, fair employment
practices or other employment related statute, regulation or executive order (as
they may have


_________________

1/      For purposes of this Agreement, the Company includes the Company and any
of its divisions, affiliates (which means all persons and entities directly or
indirectly controlling, controlled by or under common control with the Company),
subsidiaries and all other related entities, and its and their directors,
officers, partners, employees, trustees, agents, successors and assigns.

 

--------------------------------------------------------------------------------



  been amended through the Execution Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation. Without limitation, specifically included in this paragraph
are any Claims arising under the Federal Age Discrimination in Employment Act,
the Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Equal Pay Act, the Americans With Disabilities Act, the New Jersey Conscientious
Employee Protection Act and any similar federal or state statutes.


    **   Claims under any other state or federal employment related statute,
regulation or executive order (as they may have been amended through the
Execution Date) relating to wages, hours or any other terms and conditions of
employment.


    **   Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.


    **   Any other Claim arising under state or federal law.


        Notwithstanding the foregoing, this section does not release the Company
from any obligation expressly set forth in this Agreement. You acknowledge and
agree that, but for providing this waiver and release, you would not be
receiving the economic benefits being provided to you under the terms of this
Agreement.

        It is the Company’s desire and intent to make certain that you fully
understand the provisions and effects of this Agreement. To that end, you have
been encouraged and given the opportunity to consult with legal counsel for the
purpose of reviewing the terms of this Agreement. Also, if you are the age of 40
or older, consistent with the provisions of the Age Discrimination in Employment
Act (“ADEA”), which prohibits discrimination on the basis of age, the Company is
providing you with twenty-one (21) days in which to consider and accept the
terms of this Agreement [45 days if a group termination, and in such event, the
applicable schedule is attached hereto] by signing below and returning it to
_____________ at the Company. In addition, if you 40 or older, you may rescind
your assent to this Agreement if, within seven (7) days after you sign this
Agreement, you deliver by hand or send by mail (certified, return receipt and
postmarked within such 7 day period) a notice of rescission to ____________ at
the Company. The eighth day following your signing of this Agreement is the
“Effective Date.”

        Also, consistent with the provisions of Federal and State discrimination
laws, nothing in this release shall be deemed to prohibit you from challenging
the validity of this release under the federal age or other federal and state
discrimination laws (the

 

--------------------------------------------------------------------------------



“Discrimination Laws”) or from filing a charge or complaint of
employment-related discrimination with the Equal Employment Opportunity
Commission (“EEOC”) or equivalent state agency, or from participating in any
investigation or proceeding conducted by the EEOC or state agency equivalent.
Further, nothing in this release or Agreement shall be deemed to limit the
Company’s right to seek immediate dismissal of such charge or complaint on the
basis that your signing of this Agreement constitutes a full release of any
individual rights under the Discrimination Laws, or to seek restitution to the
extent permitted by law of the economic benefits provided to you under this
Agreement in the event that you successfully challenge the validity of this
release and prevail in any claim under the Discrimination Laws.

        3.  Proprietary Information. You agree not to disclose, use or otherwise
misappropriate any trade secrets or other confidential and proprietary
information belonging to Company or acquired by you during your employment with
Company. You also acknowledge that Company’s Employee Agreement on
Confidentiality, Intellectual Property, Debarment Certification and Conflict of
Interest, which you signed as a condition of your employment, shall remain in
effect after your employment with Company ends, and your signature hereto
represents your agreement to abide by the terms thereof. You further acknowledge
that there shall be no modification or amendment of the Company’s Employee
Agreement on Confidentiality, Intellectual Property, Debarment Certification and
Conflict of Interest without Company’s prior written consent.

        4.  Confidentiality. You further agree to maintain this Release and its
contents in the strictest confidence and agree that you will not disclose the
terms of this Release to any third party without the prior written consent of
Company, unless otherwise required by law. Notwithstanding the foregoing, you
may disclose the terms of this Release to your spouse, and for legitimate
business reasons, to legal, financial, and tax advisors.

        5.  Return of Company Property. You represent that you have returned to
the Company all the Company property (including without limitation, keys to all
offices and facilities, mobile telephones, employee handbooks, business cards,
client files, corporate credit cards, telephone calling card, files, sales
material) in your possession and you have not retained any reproductions of
these items.

        6.   Entire Agreement/Modification/Waiver/Choice of Law/Enforceability.
You acknowledge and agree that this Agreement supersedes any and all prior or
contemporaneous oral and/or written agreements between you and the Company, and
sets forth the entire agreement between you and the Company except as
specifically set forth herein. No variations or modifications hereof shall be
deemed valid unless reduced to writing and signed by the parties hereto. The
failure of the Company to seek enforcement of any provision of this Agreement in
any instance or for any period of time shall not be construed as a waiver of
such provision or of the Company’s right to seek enforcement of such provision
in the future. This Agreement shall be deemed to have been made in the State of
New Jersey and shall be construed in accordance with the laws of New Jersey
without giving effect to conflict of law principles. Both parties hereby waive
and renounce in advance any right to a trial by jury in connection with such
legal action. The provisions of this Agreement are severable, and if for any
reason any part hereof shall be found to be unenforceable, the remaining
provisions shall be enforced in full.

        By executing this Agreement, you are acknowledging that you have been
afforded sufficient time to understand the terms and effects of this Agreement,
that your agreements and obligations hereunder are made voluntarily, knowingly
and without duress, and that neither the Company nor its agents or
representatives have made any representations inconsistent with the provisions
of this Agreement. The parties agree that the last act necessary to render this
Agreement effective is for the Company to sign the Agreement, and that the
Agreement may be signed on one or more copies, each of which when signed will be
deemed to be an original, and all of which together will constitute one and the
same Agreement.

 

--------------------------------------------------------------------------------



        If the foregoing correctly sets forth our understanding, please sign,
date and return the enclosed copy of this Agreement to [NAME] at the Company by
[DATE 21 days after delivery].

  Sincerely,
 
      Palatin Technologies, Inc.
 
      By:         Its:       Dated: ______________________  

Confirmed, Agreed and Acknowledged:

_______________________________
EMPLOYEE NAME
 
Dated: ______________________